Title: From George Washington to the U.S. Senate, 26 February 1796
From: Washington, George
To: Senate


          
            Gentlemen of the Senate
            United States February 26th 1796
          
          I send herewith the Treaty concluded on the 27th of October last between the United States and Spain, by their respective Plenipotentiaries.
          The communications to the Senate referred to in my message of the 16th of December 1793, contain the instructions to the Commissioners of the United States, Messrs Carmichael & Short, and various details relative to the negociations with Spain. Herewith I transmit copies of the documents authorizing Mr Pinckney, the Envoy Extraordinary from the United States to the Court of Spain, to conclude the Negociation, agreeably to the original instructions above mentioned; and to adjust the claims of the United States for the Spoliations committed by the armed vessels of his Catholic Majesty on the commerce of our Citizens.
          The numerous papers exhibiting the progress of the negociation, under the conduct of Mr Pinckney, being in the French and Spanish languages, will be communicated to the Senate as soon as the translations which appear necessary shall be completed.
          
            Go: Washington
          
        